Citation Nr: 0632296	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  02-18 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD. 

In July 2004, the Board remanded the claim for further 
development, and it is again before the Board for 
adjudication. 


FINDING OF FACT

1.   The veteran was not in combat. 

2.  The veteran has not identified an in-service stressor 
event.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A.
§§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310, 4.125 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, VA sent correspondence in November 2001, July 2004, 
December 2004, and May 2005; a rating decision in March 2002; 
and a statement of the case in October 2002.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  

The veteran contends that VA did not provide proper notice of 
the evidentiary requirements for two of the five elements 
necessary to substantiate his claim: degree of disability and 
effective date of disability.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Under 38 U.S.C.A. § 5103A, VA shall 
notify the veteran and his representative of any information, 
and any medical or lay evidence, not previously provided to 
VA that is necessary to substantiate the claim.  The RO's 
correspondence in November 2001 did not provide adequate 
notice of the requirements for degree and effective date of 
disability.  However, in February 2002, prior to the initial 
adjudication of the claim, the RO received evidence relevant 
to these elements.  Therefore, evidence was in the possession 
of VA at the time of adjudication.  Despite the inadequate 
notice, the Board finds no prejudice to the veteran in 
issuing a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As the Board concludes below, the 
preponderance of evidence is against the veteran's claim for 
service connection, and any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

The veteran also contended that VA did not notify the veteran 
of the need to submit all pertinent evidence in his 
possession.  Pelegrini, supra.  Although late, the Appeals 
Management Center (AMC) sent correspondence to the veteran in 
July 2004 stating, "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  The veteran had ample time to respond.

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the December 2005 supplemental statement of 
the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The veteran contends 
that VA did not provide adequate assistance or comply with 
the remand instructions of the Board in obtaining 
verification of in-service stressor events.  The Board finds 
that assistance and compliance with remand instructions were 
adequate. The issue will be discussed further below.  VA has 
obtained an examination.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served in an Army engineering unit in the 
Republic of Vietnam from April 1967 to November 1967.  He 
seeks service connection for PTSD as a result of his 
experiences in Vietnam.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  

Under DSM-IV, a stressor is a traumatic event in which both 
of the following were present: (1) the person experienced, 
witnessed, or was confronted with an event or event that 
involved actual or threatened death or serious injury, or 
threat to the physical integrity of self or others; and (2) 
the person's response involved intense fear, helplessness, or 
horror. 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other probative evidence 
supporting his allegations.  See Zarycki, 6 Vet. App. at 98.

Where the record does not reflect that the claimant engaged 
in combat with the enemy under 38 U.S.C.A. § 1154(b) his 
assertions, standing alone, cannot as a matter of law provide 
evidence to establish that he "engaged in combat with the 
enemy" or that an event claimed as a stressor occurred.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, 
credible supporting evidence that the claimed in-service 
event actually occurred cannot be provided by medical opinion 
based on a post-service medical examination.  Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  This means that "other 
credible supporting evidence from any source" must be 
provided.  Corroboration of every detail of a claimed 
stressor, including the veteran's personal participation, is 
not required.  Rather, a veteran only needs to offer 
independent evidence of a stressful event that is sufficient 
to imply his or her personal exposure.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (quoting Suozzi v. Brown, 
10 Vet. App. 307 (1997)).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The veteran's service personnel records show no records of 
combat action or awards.  In September 2001, a VA social 
worker noted that the veteran denied any participation in 
fighting while in Vietnam.  The veteran's service records do 
not demonstrate that he engaged in combat with the enemy 
during his service.  Therefore, the Board concludes that the 
veteran was not in combat.

In the July 2002 notice of disagreement and in the November 
2002 appeal, the veteran stated that his entire tour in 
Vietnam was a stressful event.  He stated that he was in 
constant fear of snipers, booby traps, and land mines while 
driving vehicles and rebuilding warehouses.  He did not 
identify any specific occasion when he experienced, 
witnessed, or was confronted with an actual attack, trap, or 
mine.  In VA treatment notes in September 2001, a VA examiner 
noted that the veteran had memories of sighting injured 
soldiers in hospitals and Vietnamese children with serious 
injuries.  He did not indicate that he witnessed any of the 
injuries.  In November 2001, July 2004, December 2004, and 
May 2005, VA requested that the veteran provide specific 
details of any traumatic events and received no response.  
The veteran has not been forthcoming with many details, nor 
has he provided any more specifics that would be usable in an 
effort to corroborate his accounts.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (the duty to assist is not "a one-
way street"), aff'd on recon., 1 Vet. App. 406 (1991).  VA 
has done everything reasonably possible to assist the 
veteran.  It is not reasonable, as the veteran suggests, for 
VA to obtain his unit's records and search for events that 
might meet the criteria of a traumatic event.
The Board concludes that service connection for PTSD is not 
warranted because there is no credible evidence that a 
traumatic event occurred.  The veteran did not identify any 
stressors that constitute a traumatic event.  A veteran 
seeking service connection for PTSD may not rely on mere 
service in a combat zone to support a diagnosis of PTSD.  A 
stressor must consist of an event during such service that is 
outside the range of usual human experience and such that 
would be markedly distressing to almost anyone, such as 
experiencing an immediate threat to one's life or witnessing 
another person being seriously injured or killed.  It is the 
distressing event, not mere presence that constitutes a valid 
stressor.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1994).  
Service in a combat zone is stressful to some degree to all 
who are there, whatever their duties or experiences.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran also 
failed to identify the dates and places when and where he 
observed injured soldiers in hospitals and injured Vietnamese 
children.

The weight of the credible evidence demonstrates that 
although the veteran has been diagnosed with PTSD, that PTSD 
is not related to his active service.  The evidence does not 
verify that a stressful event that could constitute a 
stressor for the purpose of diagnosing PTSD occurred during 
the veteran's service.  As the preponderance of the evidence 
is against this claim, the "benefit of the doubt" rule is 
not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied. 


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


